DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,896,590. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,918. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
The claim correspondence is as follows:
Claim
Application
10,896,590
11,210,918
1
1. A method for monitoring a patient, the method comprising: determining a radio frequency (RF) beacon signal strength of a beacon signal received from a beacon of a patient identification device; determining when the RF beacon signal strength of the beacon signal received from the patient identification device equals or exceeds a predefined signal strength threshold; determining that an observer module operated by a user is in-range to the beacon based on the determined RF beacon signal strength; issuing an action request to the user when the RF beacon signal strength that was detected is equal to or exceeds the predefined signal strength threshold; waiting a predetermined time period to receive a response to the action request; receiving a response to the action request from the user; and recording the response to the action request that was received.
1. A method of patient monitoring, the method comprising: detecting a beacon signal in a first processor when at least one radio frequency (RF) signal received from a beacon equals or exceeds a predefined signal strength threshold, the beacon signal being associated with and unique to a single entity; determining a user is in-range to the beacon in the first processor based on the beacon signal strength that was detected; issuing an action request from the first processor to the user based on the beacon signal strength that was detected being equal to or exceeding the predefined signal strength; waiting a predetermined time period to receive a response to the action request, regardless of subsequently-received beacon signals continuing to exceed or not exceed the predefined signal strength; receiving a response to the action request from the user; and recording the response to the action request that was received.
1. A system for monitoring a patient, the system comprising: a patient identification device, the patient identification device comprising a beacon configured to emit a radio frequency (RF) beacon signal, the beacon signal being associated with and unique to a single entity; an observer module configured to be operated by a user, the observer module comprising a receiver to detect the beacon signal; a processor in communication with the observer module, the processor including computer-program instructions, that, when executed by the processor, perform a computer-implemented method comprising: determining a beacon signal strength of the beacon signal received from the patient identification device; determining when the beacon signal strength of the beacon signal received from the patient identification device equals or exceeds a predefined signal strength threshold; determining that the observer module is in-range to the beacon based on the determined beacon signal strength; issuing an action request to the user when the beacon signal strength that was detected is equal to or exceeds the predefined signal strength threshold; waiting a predetermined time period to receive a response to the action request, regardless of subsequently-received beacon signals continuing to exceed or not exceed the predefined signal strength threshold; receiving a response to the action request from the user; and recording the response to the action request that was received.
2
2. The method of claim 1, wherein issuing the action request comprises issuing a visual or audio trigger.
6. The method of claim 1, wherein issuing an action request comprises a visual or audio trigger.
2. The system of claim 1, wherein the processor issues the action request by issuing a visual or audio trigger.
3
3. The method of claim 1, wherein the determining the RF beacon signal strength by comparing a strength of the beacon signal against the predefined signal strength threshold. 
7. The method of claim 1, wherein determining a proximity comprises measuring the strength of the beacon signal against the predefined signal strength threshold.
3. The system of claim 1, wherein the processor determines the beacon signal strength by comparing a strength of the beacon signal against the predefined signal strength threshold.
4
4, The method of claim 1, wherein receiving the response to the action request comprises receiving a staff observation/interaction with the patient.
8. The method of claim 1, wherein receiving a response to the action request comprises receiving a staff observation/interaction with a patient.
4. The system of claim 1, wherein the processor receives a response to the action request by receiving a staff observation/interaction with the patient.
5
5. The method of claim 1, further comprising setting the predefined signal strength threshold.
9. The method of claim 1, further comprising setting the predefined signal strength-threshold.
5. The system of claim 1, wherein the computer-implemented method further comprises setting the predefined signal strength threshold.
6
6. The method of claim 1, wherein the observer module is operated on a mobile phone or PDA.
11. The method of claim 1, wherein detecting the beacon signal in a first processor comprises detecting the beacon signal in a mobile phone or PDA held by the user.
6. The system of claim 1, wherein the observer module is configured to be operated on a mobile phone or PDA held by the user.
7
7. The method of claim 1, wherein the patient identification device comprises a tamper resistant wristband secured to the patient so that the patient identification device cannot be removed by the patient.
10. The method of claim 1, further comprising emitting the beacon signal from a wristband worn on a patient's wrist.
7. The system of claim 1, wherein the patient identification device comprises a wristband of a tamper resistant material configured to be secured to the patient so that the patient identification device cannot be removed by the patient.
8
8. The method of claim 1, further comprising presenting the action request for an extended period of time that exceeds the predetermined time period.
5. The method of claim 1, wherein issuing the action request comprises presenting the action request for an extended period of time that exceeds the predetermined time period.
10. The system of claim 1, wherein the computer-implemented method further comprises presenting the action request for an extended period of time that exceeds the predetermined time period.
9
9. The method of claim 1, further comprising: determining whether the response to the action request that was received requires further action; if the response to the action request that was received requires one or more further actions, then initiating the one or more further actions, completing the one or more further actions, and recording results of the completed one or more further actions.
2. The method of claim 1 further comprising: determining whether the response to the action request that was received requires further action; if the received response requires one or more further actions, then initiating the one or more further actions; completing the one or more further actions; and recording results of the completed one or more further actions.
11. The system of claim 1, wherein the computer-implemented method further comprises: determining whether the response to the action request that was received requires further action; if the response to the action request that was received requires one or more further actions, then initiating the one or more further actions, completing the one or more further actions, and recording results of the completed one or more further actions.
10
10. The method of claim 1, further comprising: determining whether a second beacon signal has been received that exceeds the predefined signal strength threshold, then if a response to the action request was received and the second beacon signal exceeds the predefined signal strength threshold and the second beacon signal is associated with the patient, resetting the predetermined time period to run from a time of receipt of the second beacon signal that exceeds the predefined signal strength threshold.
3. The method of claim 1 further comprising: determining whether another at least one beacon signal has been received that exceeds the predefined signal strength threshold, then if a response to the action request was received and it exceeds the predefined signal strength threshold and the beacon signal is associated with the single entity, reset the predetermined time period to run from a time of receipt of the another at least one beacon signal that exceeds the predefined signal strength threshold; determining whether the predetermined time period to receive a response to another action request has been exceeded; if the predetermined time period to receive a response to the another action request has been exceeded, then initiating one or more predefined warning protocols; completing the one or more predefined warning protocols; and recording results of the completed one or more predefined warning protocols.
12. The system of claim 1, wherein the computer-implemented method further comprises: determining whether a second beacon signal has been received that exceeds the predefined signal strength threshold, then if a response to the action request was received and the second beacon signal exceeds the predefined signal strength threshold and the second beacon signal is associated with the patient, resetting the predetermined time period to run from a time of receipt of the second beacon signal that exceeds the predefined signal strength threshold; determining whether the predetermined time period to receive a response to a second action request has been exceeded; if the predetermined time period to receive a response to the second action request has been exceeded, then initiating one or more predefined warning protocols; completing the one or more predefined warning protocols; and recording results of the completed one or more predefined warning protocols.
11
11. The method of claim 10, further comprising: determining whether the predetermined time period to receive a response to a second action request has been exceeded; if the predetermined time period to receive a response to the second action request has been exceeded, then initiating one or more predefined warning protocols; completing the one or more predefined warning protocols; and recording results of the completed one or more predefined warning protocols.
4. The method of claim 3 further comprising: determining in a second processor whether the predetermined time period to receive a response to the another action request has been exceeded; if the predetermined time period to receive a response to the another action request has been exceeded, then, from the second processor initiating one or more predefined warning protocols; completing the one or more predefined warning protocols; and recording results of the completed one or more predefined warning protocols.
12. The system of claim 1, wherein the computer-implemented method further comprises: determining whether a second beacon signal has been received that exceeds the predefined signal strength threshold, then if a response to the action request was received and the second beacon signal exceeds the predefined signal strength threshold and the second beacon signal is associated with the patient, resetting the predetermined time period to run from a time of receipt of the second beacon signal that exceeds the predefined signal strength threshold; determining whether the predetermined time period to receive a response to a second action request has been exceeded; if the predetermined time period to receive a response to the second action request has been exceeded, then initiating one or more predefined warning protocols; completing the one or more predefined warning protocols; and recording results of the completed one or more predefined warning protocols.
12
12. A method for monitoring a patient, the method comprising: determining when a signal strength of a radio frequency (RF) beacon signal emitted by a beacon of a patient identification device that is detected by a receiver of an observation module operated by a user equals or exceeds a predefined signal strength threshold, wherein the beacon signal is uniquely associated with a patient; determining the user is in range of the patient based on the signal strength of the beacon signal that was determined; issuing an action request to the user based on the signal strength of the beacon signal that was detected being equal to or exceeding the predefined signal strength threshold; waiting a predetermined time period to receive a response to the action request; and recording the response to the action request that was received.
1. A method of patient monitoring, the method comprising: detecting a beacon signal in a first processor when at least one radio frequency (RF) signal received from a beacon equals or exceeds a predefined signal strength threshold, the beacon signal being associated with and unique to a single entity; determining a user is in-range to the beacon in the first processor based on the beacon signal strength that was detected; issuing an action request from the first processor to the user based on the beacon signal strength that was detected being equal to or exceeding the predefined signal strength; waiting a predetermined time period to receive a response to the action request, regardless of subsequently-received beacon signals continuing to exceed or not exceed the predefined signal strength; receiving a response to the action request from the user; and recording the response to the action request that was received.
13. A system for monitoring a patient, the system comprising: a patient identification device, the patient identification device comprising a beacon configured to emit a radio frequency (RF) beacon signal, the beacon signal being associated with and unique to the patient, wherein the patient identification device is configured to be secured to the patient so that the patient identification device cannot be removed by the patient; an observer module configured to be operated by a user, the observer module comprising a receiver to detect the beacon signal; and a processor in wireless communication with the observer module, the processor including computer-program instructions, that, when executed by the processor, perform a computer-implemented method comprising: determining when a signal strength of the beacon signal detected by the receiver of observation module equals or exceeds a predefined signal strength threshold; determining the user is in range of the patient based on the signal strength of the beacon signal that was determined; issuing an action request to the user based on the signal strength of the beacon signal that was detected being equal to or exceeding the predefined signal strength threshold; waiting a predetermined time period to receive a response to the action request, regardless of subsequently-received beacon signals continuing to exceed or not exceed the predefined signal strength threshold; and recording the response to the action request that was received.
13
13. The method of claim 12, wherein issuing the action request comprises issuing a visual or audio trigger.
6. The method of claim 1, wherein issuing an action request comprises a visual or audio trigger.
14. The system of claim 13, wherein the processor issues the action request by issuing a visual or audio trigger.
14
14. The method of claim 12, wherein determining the signal strength comprises measuring the signal strength to determine when the signal strength of the RF beacon signal detected equals or exceeds the predefined signal strength threshold.
7. The method of claim 1, wherein determining a proximity comprises measuring the strength of the beacon signal against the predefined signal strength threshold.
15. The system of claim 13, wherein the processor measures a beacon signal strength to determine when the signal strength of the beacon signal detected by the receiver of observation module equals or exceeds the predefined signal strength threshold.
15
15. The method of claim 12, wherein the observer module is operated on a mobile phone or PDA held by the user.
11. The method of claim 1, wherein detecting the beacon signal in a first processor comprises detecting the beacon signal in a mobile phone or PDA held by the user.
16. The system of claim 13, wherein the observer module is configured to be operated on a mobile phone or PDA held by the user.
16
16. The method of claim 12, wherein the patient identification device comprises a tamper resistant wristband secured to the patient so that the patient identification device cannot be removed by the patient.
10. The method of claim 1, further comprising emitting the beacon signal from a wristband worn on a patient's wrist.
17. The system of claim 13, wherein the patient identification device comprises a wristband of a tamper resistant material configured to be secured to the patient so that the patient identification device cannot be removed by the patient.
17
17. The method of claim 12, further comprising presenting the action request for an extended period of time that exceeds the predetermined time period.
5. The method of claim 1, wherein issuing the action request comprises presenting the action request for an extended period of time that exceeds the predetermined time period.
18. The system of claim 13, wherein the computer-implemented method further comprises presenting the action request for an extended period of time that exceeds the predetermined time period.
18
18. The method of claim 12, further comprising: determining whether the response to the action request that was received requires further action; if the response to the action request that was received requires one or more further actions, then initiating the one or more further actions, completing the one or more further actions, and recording results of the completed one or more further actions.
2. The method of claim 1 further comprising: determining whether the response to the action request that was received requires further action; if the received response requires one or more further actions, then initiating the one or more further actions; completing the one or more further actions; and recording results of the completed one or more further actions.
19. The system of claim 13, wherein the computer-implemented method further comprises: determining whether the response to the action request that was received requires further action; if the response to the action request that was received requires one or more further actions, then initiating the one or more further actions, completing the one or more further actions, and recording results of the completed one or more further actions.
19
19. A method for monitoring a patient, the method comprising: determining when a radio frequency (RF) signal strength of a beacon signal detected by a receiver of an observation module equals or exceeds a predefined signal strength threshold, wherein the beacon signal is emitted by a beacon of a wrist-worn patient identification device and is uniquely associated with a patient; determining a user operating the observation module is in range of the patient based on the signal strength of the beacon signal that was determined; issuing an action request to the user based on the signal strength of the beacon signal that was detected being equal to or exceeding the predefined signal strength threshold; waiting a predetermined time period to receive a response to the action request, regardless of subsequently-received beacon signals continuing to exceed or not exceed the predefined signal strength threshold; and recording the response to the action request that was received.
1. A method of patient monitoring, the method comprising: detecting a beacon signal in a first processor when at least one radio frequency (RF) signal received from a beacon equals or exceeds a predefined signal strength threshold, the beacon signal being associated with and unique to a single entity; determining a user is in-range to the beacon in the first processor based on the beacon signal strength that was detected; issuing an action request from the first processor to the user based on the beacon signal strength that was detected being equal to or exceeding the predefined signal strength; waiting a predetermined time period to receive a response to the action request, regardless of subsequently-received beacon signals continuing to exceed or not exceed the predefined signal strength; receiving a response to the action request from the user; and recording the response to the action request that was received.
20. A system for monitoring a patient, the system comprising: a wrist-worn patient identification device, the wrist-worn patient identification device comprising a beacon configured to emit a radio frequency (RF) beacon signal, the beacon signal being associated with and unique to the patient, wherein the wrist-worn patient identification device comprises a wristband of a tamper resistant material configured to be secured to the patient so that the wrist-worn patient identification device cannot be removed by the patient; a portable observer module configured to be operated by a user, the portable observer module comprising a receiver to detect the beacon signal; and a processor in communication with the portable observer module, the processor including computer-program instructions, that, when executed by the processor, perform a computer-implemented method comprising: determining when a signal strength of the beacon signal detected by the receiver of observation module equals or exceeds a predefined signal strength threshold; determining the user is in range of the patient based on the signal strength of the beacon signal that was determined; issuing an action request to the user based on the signal strength of the beacon signal that was detected being equal to or exceeding the predefined signal strength threshold; waiting a predetermined time period to receive a response to the action request, regardless of subsequently-received beacon signals continuing to exceed or not exceed the predefined signal strength threshold; and recording the response to the action request that was received.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689